FEDERATED MANAGED POOL SERIES Federated Investors Funds 4000 Ericsson Drive Warrendale, Pennsylvania 15086-7561 January 31, 2011 EDGAR Operations Branch U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, DC20549 RE:FEDERATED MANAGED POOL SERIES (the “Registrant”) Federated International Bond Strategy Portfolio 1933 Act File No. 333-128884 1940 Act File No. 811-21822 Dear Sir or Madam: Pursuant to Rule 497(j) of the Securities Act of 1933, the above-referenced Fund hereby certifies that the definitive form of Prospectus and Statement of Additional Information dated January 31, 2011, that would have been filed under Rule 497(c), does not differ from the form of Prospectus and Statement of Additional Information contained in the most recent Registration Statement for the Fund.This Registration Statement was electronically filed under Rule 485(b) as Post-Effective amendment No. 16 on January 28, 2011. If you have any questions regarding this certification, please contact me at (412) 288-8260. Very truly yours, /s/ Gail C. Jones Gail C. Jones Assistant Secretary slm
